                                                                                                  5HVHW )RUP

                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
    4JFSSB$MVCBOE4PVUIFSO#PSEFS
     $PNNVOJUJFT$PBMJUJPO                                      FYBBBB
                                                        &DVH1RBBBBBBBBBBB -HSG
 
                                     Plaintiff(s),      APPLICATION FOR
                                                       ADMISSION OF
             v.
                                                        ATTORNEY PRO HAC VICE;
    %POBME5SVNQFUBM                                ORDER
                                                       (CIVIL LOCAL RULE 11-3)
                                     Defendant(s).
 
         I, /PPS;BGBS                            , an active member in good standing of the bar of
      /FX:PSL                    , hereby respectfully apply for admission to practice pro hac vice in the
   Northern District of California representing: 1MBJOUJGGT                                   in the
                                                                 $FDJMMJB8BOH
     above-entitled action. My local co-counsel in this case is __________________________________,     an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California.
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
                                                        %SVNN4USFFU
      #SPBE4USFFU UI'MPPS
    /FX:PSL /:                                 4BO'SBODJTDP $"
       MY TELEPHONE # OF RECORD:                          LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                               
       MY EMAIL ADDRESS OF RECORD:                        LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
      O[BGBS!BDMVPSH                                    DXBOH!BDMVPSH
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is:       .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

         I declare under penalty of perjury that the foregoing is true and correct.

      Dated:                                           T/PPS;BGBS
                                                                              APPLICANT


                                     ORDER GRANTING APPLICATION
                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of /PPS;BGBS                                 is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the p
                                                                 party.
                                                                     y

   Dated: 3/6/2020
                                                              UNITED
                                                              UN
                                                               NITED
                                                                   D STATES
                                                                     STATES DISTRICT JUDGE Octo
                                                                                           October
                                                                                             ttoobbeer 201
                                                                                                       2012

     PRO HAC VICE APPLICATION & ORDER
